Citation Nr: 1443718	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for fracture of left mandible ramus.

2.  Entitlement to a compensable disability rating for fracture of the right femur.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Waco, Texas.

The issues of entitlement to an increased disability rating for fracture of odontoid process of C1 with fusion of C1, C2 and C3 with neck scar and donor site scar of the left hip have been raised by the record in the July 2011 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in the July 2011 substantive appeal that his symptoms have become worse.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, another VA examination is necessary to determine the current severity of the Veteran's service-connected disabilities in order to adequately evaluate his increased rating claims for fracture of the left mandible and fracture of the right femur and entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment with to his service-connected disabilities.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination or examinations to determine the current severity of his service-connected disabilities to include fracture of left mandible and fracture of right femur and to ascertain whether the Veteran's service-connected disabilities result in the Veteran unable to obtain or maintain employment.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  

All pertinent symptomatology and findings must be reported in detail.  

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by the symptoms of his service-connected disabilities.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why the examiner believes the Veteran is or is not employable.

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for fracture of left mandible ramus and fracture of right femur and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



